




Exhibit 10.1.1


EXECUTION VERSION
    




AMENDMENT dated as of May 30, 2013 (this “Amendment”), to the Credit Agreement
referred to below, among MACY'S RETAIL HOLDINGS, INC. (the “Borrower”), and
JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A., as Administrative Agents
(together, the “Administrative Agent”).


Reference is made to the Credit Agreement dated as of May 10, 2013, among the
Borrower, Parent, the Lenders party thereto, the Administrative Agent and the
Paying Agent (the “Credit Agreement”). Capitalized terms used but not defined
herein shall have the meanings specified in the Credit Agreement.
WHEREAS pursuant to Section 9.02(b)(B) of the Credit Agreement, any provision of
the Credit Agreement may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency; and
WHEREAS the Borrower and the Administrative Agent have agreed, upon the terms
and subject to the conditions set forth herein, that the Credit Agreement be
amended as provided herein in accordance with Section 9.02(b)(B) of the Credit
Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment to the Credit Agreement. The definition of “Consolidated
EBITDA” is hereby amended so that clause (b)(iii) of such definition is replaced
in its entirety by the following:
“(iii) any payments made during such period that were added as a non-cash charge
in a previous period pursuant to clause (a)(vi) above,”.
SECTION 2. Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


[Remainder of page intentionally left blank]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.


Macy's Retail holdings, Inc.,
by
 
/s/ Karen Hoguet
 
Name: Karen M. Hoguet
 
Title: Vice President



JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by
 
/s/ Sarah L. Freedman
 
Name: Sarah L. Freedman
 
Title: Executive Director



Bank of America, N.A., as Administrative Agent,
by
 
/s/ Jaime C. Eng
 
Name: Jaime C. Eng
 
Title: Vice President







